Order filed February 19, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00124-CV
                                   ____________

                         DATRIL BOSTON, Appellant

                                        V.

  BRYCE DANIEL, INC. D/B/A FAST & FREE REAL ESTATE, Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-74789

                                     ORDER

      Appellant’s brief was filed on February 4, 2015. The court has determined
that appellant has not properly presented this cause in his brief. First, appellant
filed a combined appellant’s brief and appellee’s brief, in an attempt to respond to
appellant’s brief in a related appeal docketed under case number 14-14-00764-CV,
styled Edward J. Sherman and Edward J. Sherman Enterprises, Inc. d/b/a Find It
Apartment Locators v. Datril Boston and Apartment Express, LLC d/b/a Mr. Day
Rents. These appeals have not been consolidated. Because there are different
parties in the two appeals, consolidation will not be ordered unless good cause is
shown.

      Moreover, appellant failed to substantially comply with Rule 38.1 of the
Texas Rules of Appellate Procedure governing the required contents of appellant’s
brief. In particular, appellant has failed to state his issues concisely and provide a
clear and concise argument for each contention made, with appropriate citations to
the record and to authority. Tex. R. App. P. 38.1 (f), (i).

      Litigants who appear without counsel must comply with the applicable
procedural rules and are held to the same standards that apply to licensed attorneys.
See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978); Steffan v.
Steffan, 29 S.W.3d 627, 631 (Tex. App.—Houston [14th Dist.] 2000, pet. denied).

      Pursuant to Rule 38.9(b), the court orders appellant to file an amended
appellant’s brief in this case complying with the rules of appellate procedure on or
before March 16, 2015. See Tex. R. App. P. 38.9(b). If appellant fails to file an
amended brief in compliance with the appellate rules as ordered herein, the appeal
will be dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally.